         Case 8:20-cr-00151-PWG Document 18 Filed 11/09/20 Page 1 of 17



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA )
                         )                    Case No. 8:20-cr-00151-PWG
     v.                  )
                         )                    The Honorable Paul W. Grimm
MICHAEL BARRY CARTER,    )
                         )                    Sentencing hearing: December 9, 2020, 10:00 a.m.
     Defendant.          )


 DEFENDANT’S SENTENCING MEMORANDUM AND POSITION WITH RESPECT
                    TO SENTENCING FACTORS

        Defendant Michael Barry Carter, by counsel, submits this memorandum to further assist

the Court in determining a fair and just sentence in this matter.

        On June 15, 2020, Mr. Carter was charged through an Information with one count of wire

fraud under 18 US.C. § 1343 and one count of investment advisor fraud under 15 U.S.C. § 80b-6.

On June 20, 2020, Mr. Carter appeared before the Honorable Paul W. Grimm in the United States

District Court for Maryland and, pursuant to a plea agreement, pleaded guilty to both counts. The

Court accepted Mr. Carter’s plea and released him on unsecured bond. The Court continued the

case for sentencing on November 9, 2020. Due to issues related to the ongoing COVID-19

pandemic, the Court rescheduled sentencing for December 9, 2020 at 10:00 a.m.

        Nothing set forth herein is offered as an excuse for the actions that bring Mr. Carter

before this Court. This memo is submitted solely to deepen this Court’s understanding of Mr.

Carter’s personal struggles and the scope of his conduct that resulted in his convictions. For the

reasons set forth below, Mr. Carter respectfully requests that the Court sentence him to 36

months of incarceration. For the reasons discussed below, such a sentence is more than sufficient

to achieve a just result in this case.
         Case 8:20-cr-00151-PWG Document 18 Filed 11/09/20 Page 2 of 17




1. Corrections or Objections to the Presentence Report

          A. Corrections to Facts
       Mr. Carter has no objections to the factual allegations in the Presentence Investigation

Report (“PSR”).


          B. Objections to Sentencing Factors
       Paragraph 32 of the Presentence Investigation Report recommends the Court impose a 2-

level enhancement under the Sentencing Guidelines because Mr. Carter’s “offense involved

sophisticated means and the defendant engaged in or caused the conduct constituting sophisticated

means.” Dkt. 15, PSR ¶ 32 (citing USSG § 2B1.1(b)(10)(C)). A sophisticated means enhancement

requires evidence showing “especially complex or especially intricate offense conduct, pertaining

to the execution or concealment of an offense.” United States v. Adepoju, 756 F.3d 250, 257 (4th

Cir. 2014). Under the Sentencing Guidelines, sophisticated means constitutes, for example,

“‘[hiding assets or transactions, or both, through the use of fictitious entities, corporate shells, or

offshore financial accounts,’” or similar conduct. Id., quoting U.S.S.G. § 2B1.1 cmt. n. 9(B).

       The Fourth Circuit and other courts have repeatedly held that merely committing fraud or

an offense involving deception, in and of itself, does not warrant an enhancement for sophisticated

means: “sophistication requires more than the concealment or complexities inherent in fraud.”

Adepoju, 756 F.3d at 257. Rather, the Fourth Circuit and this District have found sophisticated

means to include obtaining false identification to impersonate the victim, directing payment to

fictitious companies, elaborately structuring compensation to avoid detection, using a network of

confederates to carry out the offense, and using of multiple addresses. The following cases contain

examples of “sophisticated means”:


                                                  2
           Case 8:20-cr-00151-PWG Document 18 Filed 11/09/20 Page 3 of 17



       •    Employing several levels of fraud, including impersonating the victim to obtain a
            counterfeit driver’s license and counterfeit university identification, and forging notices
            from the Internal Revenue Service directing the victim to pay a fictitious company.
            United States v. White, 850 F.3d 667, 676 (4th Cir. 2017).

       •    Drawing payments from an organization’s operating, rather than payroll account to
            conceal compensation; disguising wages as allowances and reimbursements; and using
            an elaborate kickback scheme to disguise income. United States v. Jinwright, 683 F.3d
            471, 486 (4th Cir. 2012).

       •    Transferring funds into bank account in the names of nominee companies he controlled.
            Holliday v. United States, Civil Action No. DKC-08-2341 (D. Md. Aug. 8, 2011).

       •    Using debit cards to fraudulently purchase postal money orders that were mailed to
            addresses to which the defendant had access or other addresses very near petitioner’s
            home. Mbenga v. United States, Civil Action No. RDB-13-1424 (D. Md. May 22,
            2015).

       By contrast, Mr. Carter did not use sophisticated means to commit his offenses. Rather than

use confederates, Mr. Carter acted alone. Rather than use shell corporations or fictitious business

entities, Mr. Carter simply transferred the victims’ funds into one of two accounts that bore his

name. Dkt. 15, PSR ¶¶ 6, 8, 12. Rather than use a fictitious identity, Mr. Carter used his own email

address to commit his offenses. Dkt. 15, PSR ¶ 12. Finally, when Morgan Stanley’s verification

process required a verbal verification through a phone call, rather than provide a false phone

number or employ a confederate, Mr. Carter simply went to the victim’s house and answered the

phone himself. Dkt. 15, PSR ¶ 32. None of Mr. Carter’s actions are of the nature warranting a

sophisticated means enhancement.

       Nor did Mr. Carter use sophisticated means to conceal his crimes. Mr. Carter sent his clients

forged financial statements to disguise the unauthorized withdrawals, but a sophisticated means

enhancement requires “more than the forgeries, misrepresentation, and concealment” normally

associated with fraud. Adepoju, 756 F.3d at 257. The facts in this case do not establish that Mr.

Carter’s false financial statements were in any way sophisticated. See Dkt. 15, PSR ¶ 32.



                                                  3
        Case 8:20-cr-00151-PWG Document 18 Filed 11/09/20 Page 4 of 17



       Mr. Carter’s offense went undetected for so long because he was in a position of trust and,

in one instance, because his victim was elderly, not because it was sophisticated. Mr. Carter has

already agreed that sentencing enhancements for these factors—holding a position of trust and

involving a vulnerable victim—should be applied in calculating his applicable sentencing range.

Dkt. 15, PSR ¶¶ 33-34. An additional enhancement for sophisticated means is therefore

unnecessary and inappropriate.


2. Position Regarding Sentence

       Under the Supreme Court’s decision in United States v. Booker, 543 U.S. 220 (2005), the

sentencing guidelines are now merely advisory. They are just one factor to be weighed by the

Court in determining a just sentence. Under Booker, courts must now “tailor the sentence” by

examining the factors outlined in 18 U.S.C. § 3553(a): (1) the nature and circumstances of the

offense and the history and characteristics of the defendant, (2) the kinds of sentences available,

(3) the guideline range, (4) the need to avoid unwarranted sentencing disparities, (5) the need for

restitution, and (6) the need for the sentence to reflect the seriousness of the offense, to afford

adequate deterrence, to protect the public from further crimes by the defendant, and to provide the

defendant with needed correctional treatment. Based upon these factors, the Court should impose

a sentence that is “sufficient but not greater than necessary” to achieve the purposes of sentencing

set forth in 18 U.S.C. § 3553(a)(2).

          A. Familial and Personal Background
       Mr. Carter’s friends and family were shocked when they learned that he had committed the

offenses to which he pleaded guilty. “When I learned of the charges brought against him, I was in

utter disbelief …. [I]t came as a surprise and a mystery to me. This is not how we were raised.”

Susan Carter Tropea Letter (Mr. Carter’s sister), at 1. (All letters of support are attached


                                                 4
         Case 8:20-cr-00151-PWG Document 18 Filed 11/09/20 Page 5 of 17



collectively as Exh. A.) Mr. Carter’s parents stressed that their son is a good person who

succumbed to weakness, rather than a person of bad character. Brooks and Carrol Carter Letter, at

1.

       Mr. Carter grew up in a tight-knit, loving family. He was born on December 16, 1972 in

New Orleans, Louisiana before his family moved to Maryland when Mr. Carter was four years

old. Mr. Carter’s parents were both long-time public employees. Before retiring, Mr. Carter’s

father, Alton Brooks Carter Jr., worked for the Federal Energy Regulatory Commission where he

spent years implementing and maintaining FERC’s electronic filing procedures. At 77, Mr. Carter

still works part-time as a consultant for Science Applications International Corporation (SAIC).

Mr. Carter’s mother, Carroll Carter, worked as a librarian until she retired. Mr. Carter has two

sisters, Susan Tropea, a part-time nurse in Kensington, Maryland, and Jennifer Carter, a mortgage

consultant in Chicago, Illinois.

       Mr. Carter grew up in a typical, happy, middle-class family. He was raised by his parents

as part of a close, extended family. He regularly spent time with his aunts, uncles, and seventeen

cousins. Michael’s sister Susan described their family as follows:

       We were raised in a close, loving Catholic family and while my parents were
       strict, we always had love and everything that we needed. We did not have a lot
       of money and it was important to our parents that we learned to work hard for
       things we wanted. It was also important to them that we were good people, put
       family first and that whatever career we chose, we were happy.

Susan Carter Tropea letter, at 1. Michael enjoyed spending time with and supporting all his family

members:

       Michael was the oldest boy in our large extended family with seventeen first
       cousins. Michael has always been a great caretaker and entertainer for all of us,
       and I’m especially grateful for how wonderfully inclusive he’s always been to me.
       Even though I am nine years younger, whether I was an elementary schooler, or
       a college kid, Michael always made himself available to spend time with me, and
       let me into whatever he was doing when we both lived in Atlanta and DC.


                                                5
Case 8:20-cr-00151-PWG Document 18 Filed 11/09/20 Page 6 of 17
Case 8:20-cr-00151-PWG Document 18 Filed 11/09/20 Page 7 of 17
         Case 8:20-cr-00151-PWG Document 18 Filed 11/09/20 Page 8 of 17



       stories unique to only them. The impact to them has been immeasurable.... We
       have both been very honest with them that he must pay for what he has done, and
       as much as they can, they understand this. I think of the ways they will grow up
       without him, and I worry so much for all involved.

       My children are old enough to feel each day of his absence. His involvement in
       their future is dependent on evidence of change. Given their ages, regular visitation
       will be hard for them. I am asking on their behalf, for you to consider the
       preservation of that very important father child relationship when determining
       sentencing.

Bonnie Carter Letter at 1-2.

       Mr. Carter has always contributed to his community by donating his time and energy to

different charities. His sister noted that “Michael has done so many things to help others.” Susan

Carter Tropea Letter, at 1. During high school, Mr. Carter and two friends decided to do something

for senior citizens in their community. They organized a social event called The Senior Prom. The

Senior Prom brought local senior citizens together with their family, friends, and students for a

dance honoring the senior citizens.

       More recently, Mr. Carter volunteered his time for Habitat for Humanity, which helps low-

income families become homeowners. He also volunteered for the Tin Cup Fund which supports

people transitioning from homelessness. See Susan Carter Tropea Letter, at 1. Similarly, Mr. Carter

and his wife hosted several events for Comfort Cases, a company that creates backpacks containing

necessities, such as pajamas and a toothbrush, for children entering foster care. Id.

          B. Education and Work History
       When Mr. Carter was accepted by the University of Delaware, he looked forward to earning

his degree. The summer before Mr. Carter left for college, however, a close friend committed

suicide. Then, during his freshman year, another close friend was killed in a car accident. In trying

to address these two tragedies, Mr. Carter lost focus on school and his grades suffered badly. Mr.

Carter realized he was not yet ready to take his education seriously. After his freshman year, Mr.


                                                 8
         Case 8:20-cr-00151-PWG Document 18 Filed 11/09/20 Page 9 of 17



Carter returned home for a year and worked to save money. He returned to school, continued to

work and take classes, but he never recovered from his poor start and did not obtain a degree.

       Once Mr. Carter accepted that he would not complete his degree, he moved to Atlanta to

avail himself of the opportunities provided by Atlanta’s hosting of the 1996 Summer Olympics.

While in Atlanta, Morgan Stanley accepted Mr. Carter into its broker training program. Mr. Carter

worked hard for Morgan Stanley but struggled to produce the results demanded by the firm.

       Despite his initial struggles, Mr. Carter enjoyed being a financial advisor and was

determined to make a career of it. Mr. Carter returned to the Washington D.C. area and worked

as a broker’s assistant at a smaller brokerage firm for a short period of time before moving to

Merrill Lynch. In 2005, Mr. Carter returned to work at Morgan Stanley as a financial advisor.

       After his offenses were discovered by Morgan Stanley, Mr. Carter continued to work to

provide for his family and to try to reimburse his victims. The Carters sold their family home.

Bonnie took her share of the equity to provide a new home for her and the children. Mr. Carter

used his share to pay spousal support, rent, and other expenses for Bonnie, to pay some restitution,

and to partially repay his parents for their exceptional financial support during this difficult time.

       Mr. Carter also found work as a sales representative for Home Depot selling windows and

doors. He worked tirelessly and excelled at the position:

       In late September 2019, Michael got a job with Home Depot selling windows and
       doors to cover his expenses and provide some financial support for his wife and
       children. Michael spent a few weeks learning the job requirements, but once he
       started making sales calls, be became the first or second ranked sales rep in the
       East Tennessee region each month. He worked solely on commission and received
       no travel or meal reimbursement for days that involved a hundred to three hundred
       miles of travel. Even some customers who elected to go with a lower-priced
       company complimented him on his knowledge and the quality of his presentation.

Brooks and Carroll Carter Letter, at 1. Mr. Carter made sure to treat his customers fairly. His father

explained that Mr. Carter “never exerted pressure, even telling some customers they only needed


                                                  9
        Case 8:20-cr-00151-PWG Document 18 Filed 11/09/20 Page 10 of 17



repair (and he recommended companies for such repairs) instead of replacement.” Id. Mr. Carter’s

sister also saw his efforts to be fair to his customers:

        Over the last year, Michael has worked for Home Depot in Tennessee. He drove
        all around the state selling doors and windows during the pandemic. He had great
        relationships with his clients and would do anything for them. When he was let
        go, after pleading guilty, he still followed up with his clients to make sure
        everything was okay. This was out of the kindness of his heart, as he was no
        longer being paid.

Susan Tropea Carter Letter, at 1. Mr. Carter continued to work until the Court ordered Mr. Carter

to disclose his pending case to his employer, after which he was let go, a decision which his

supervisor attempted to reverse:

        To say that I was shocked to learn of Michael’s plea to charges, and his subsequent
        termination, would be an understatement. The person I had come to know was a
        terrific father, diligent worker, and very caring person. Michael did not have to
        discuss the nature of his offenses with me per company policy, but he was
        straightforward, remorseful, and accepts full responsibility for his actions. I
        respected the person and job he was doing so much that I worked hard trying to
        overturn the company’s decision to let him go – and I had several Store Managers
        and Supervisors working with me on his behalf because they felt the same way
        about Michael.

Marshall Ridley Letter, at 1.

           C. Nature and Circumstances of the Offense
        Mr. Carter fully accepts responsibility for his wrongdoing and is prepared to accept the

consequences of his actions. Like many persons accused of embezzlement or similar crimes, Mr.

Carter initially used his clients’ money to get himself out of a financial predicament. As explained

above, Mr. Carter’s parents instilled in him a strong regard for family. Mr. Carter’s first marriage

had failed, and he was determined to build a strong family with Bonnie. In 2007, when his offenses

began, he was trying to start that family:

        This horrible situation began in 2007. I was married and my wife had just given
        premature birth to our daughter. I had less than $1,000 in the bank. We were living
        in a townhouse with an adjustable rate first mortgage that I was struggling to pay,
        a second mortgage, and heavy credit card debt. My wife was working as a public-

                                                  10
         Case 8:20-cr-00151-PWG Document 18 Filed 11/09/20 Page 11 of 17



        school counselor, but her earnings were only going to cover the cost of childcare.
        I was working with Morgan Stanley, but not earning much money. My
        compensation was commission based, and I did not have many clients.

Dkt. 15, PSR ¶ 20. Also, like many others who commit similar offenses, Mr. Carter intended to

pay back his victims, but the effect snowballed, and he lost control:

        Faced with these pressures, I made the terrible decision to take money from an
        account I managed for my wife’s grandparents, the              ’s.... I told myself I
        would pay the money back within a year, but my income would not allow it.
        Instead, I compounded my mistakes and took more money on several occasions.
        Over a five-year period, I came to realize that I had taken approximately $1
        million.... [T]he funds supported a lifestyle that I could not afford, and did not
        deserve…. I became addicted to fitting in with our wealthy friends and family….


        My decision to embezzle funds was beyond control. I felt very trapped in the
        vicious lie I had created. I knew what I was doing was awful, and to family and
        friends no less. I could not bring myself to tell the truth. My wife and family had
        no idea their lives were built on my crimes.... I often contemplated suicide. I
        bought a $5 million life insurance policy with a suicide exemption that expired
        after the first two years. I was determined that would be my way out, especially
        during the weeks following the discovery of my crimes.

Id. at ¶ 21.

        Mr. Carter understands that his family pressures do not excuse his actions in any way:

         My wife has left me and I rarely get to see my children. I understand that is a
        consequence I must bear.

        There is no excuse for my conduct, and I deserve everything that is happening now.
        I do not blame anyone but myself. I am profoundly sorry to the victims, my family,
        and friends. I am embarrassed and deeply ashamed for the pain I have caused them.
        I fully expect a period incarceration. I understand it is part of the debt I must pay
        to atone for what I have done.

Dkt. 15, PSR ¶ 25.

        D. The Guideline Range
        The Federal Sentencing Guidelines provide a base level 7 for the offense. USSG

§2B1.1(a)(1), with an 18 point enhancement because the actual or intended loss amount was more

than $3,500,000 but not more than $9,500,000. USSG §2B1.1(b)(1)(J).

                                                 11
        Case 8:20-cr-00151-PWG Document 18 Filed 11/09/20 Page 12 of 17



       As part of his plea agreement, Mr. Carter agreed to certain enhancements under the

sentencing guidelines. Mr. Carter agreed to a 4-level enhancement because his conduct violated

federal securities laws when Mr. Carter was a registered broker or dealer, or a person associated

with a broker or dealer or an investment adviser. U.S.S.G. § 2B1.1(b)(20)(A). Mr. Carter also

agreed that a 2-level enhancement applies because one of his victims was elderly and, thus,

vulnerable. USSG §3A1.1(b)(1).

       The government agreed that Mr. Carter is entitled to a 2-level decrease for clearly accepting

responsibility for his actions, and a further 1-level decrease for assisting authorities with their

investigation by timely notifying the government that he intended to plead guilty. USSG

§3E1.1(a), (b). But Mr. Carter should not receive, as the government requests, a 2-level

enhancement for using sophisticated means. As described above, Mr. Carter’s means of

committing and concealing his offense were not “sophisticated” as that term is employed under

the Guidelines.

       The government argues that the sentence should be based upon a total offense level of 30

and a criminal history category of I, for which the recommended imprisonment range is 97 months

to 121 months. Mr. Carter argues that the correct total offense level is 28. With a criminal history

category of I, the imprisonment range is 78 months to 97 months.

       Regardless of the ultimate Guidelines recommendation adopted, Mr. Carter submits that

the other factors set forth in 18 U.S.C. § 3553(a) greatly outweigh this one factor and that a

sentence well below the Guideline’s recommended sentencing range is appropriate.

          E. The Need to Avoid Sentencing Disparities
       Mr. Carter committed his offenses by himself so there is no need to avoid sentencing

disparities among co-defendants. To provide the Court with guidance on this factor, Mr. Carter’s

counsel reviewed this District’s past case docket for examples of similarly situated defendants and

                                                12
        Case 8:20-cr-00151-PWG Document 18 Filed 11/09/20 Page 13 of 17



the sentences they received. In United States v. Chapman, Case No. 1:03-cr-301 (D.Md. Nov. 4,

2004), the defendant was convicted by a jury of several counts of wire fraud, mail fraud, and aiding

and abetting investment advisory fraud. In Chapman, the defendant, refused to plead guilty and

retained private counsel to take his case to trial. After being found guilty, he received a sentence

of 63 months and was ordered to pay $5,000,856 in restitution. It would be inequitable to impose

a harsher sentence on Mr. Carter than that imposed in Chapman on a defendant who refused to

accept responsibility for crimes that resulted in a larger loss to victims than this case.

       In United States v. Elgawhary, Criminal No. DKC 14-CR-0068 (D.Md. March 23, 2015),

the defendant pleaded guilty to mail fraud, conspiracy to lauder money, and interference with

internal revenue laws. The defendant’s fraudulent scheme involved his receipt of illegal payments

which defrauded his employer and corrupted a competitive bidding process. The defendant’s

scheme resulted in an illegal profit to him of at least $5,258,995 (the amount ordered in forfeiture

and restitution), yet the government, pursuant to its plea agreement, recommended a sentence of

42 months which the Court accepted.

       In United States v. Smith, Criminal No. PWG-13-CR-0322 (D.Md. July 3, 2014), defendant

Vernon Smith was indicted for conspiracy to defraud the United States, several counts of wire

fraud, and several counts of tax fraud pertaining to his receipt of at least $6,194,828 in income

illegally obtained from the Small Business Administration. The defendant pleaded guilty to

conspiracy to defraud and was sentenced to 42 months of imprisonment.

       Based on the foregoing, Mr. Carter’s request for a sentence of 36 months is consistent with

similarly situated defendants and would not result in an improper sentencing disparity.

          F. The Need for Restitution
       Mr. Carter has agreed to the entry of a restitution order for the full amount of the victims’

losses, which the parties agree is $4,355,110.39. As he noted in his Presentence Report statement,

                                                  13
        Case 8:20-cr-00151-PWG Document 18 Filed 11/09/20 Page 14 of 17



Mr. Carter is grateful that Morgan Stanley has fully compensated the victims for their losses, and

he is committed to do everything he can to reimburse Morgan Stanley for its losses.

       He is fully repentant and wants to work towards paying back what he stole as soon
       as he can, and demonstrated his desire to work hard to achieve that goal through
       his job at Home Depot he held most of the last year.

Anne MacDonald Letter, at 1.

       It must also be noted that, prior to being contacted by any law enforcement agencies, Mr.

Carter made full restitution to the                           in the amount of $79,375.91. See Exh.

B. The Lacrosse Club was the one victim in this case that was not a client of Morgan Stanley.

The restitution paid constituted almost all the discretionary assets available to Mr. Carter. While

Mr. Carter realizes this sum is only a fraction of the total he owes, it is still a substantial amount

that weighs in favor of a mitigated sentence.

           G. The need for the sentence to reflect the seriousness of the offense, to afford
              adequate deterrence, to protect the public from further crimes by the
              defendant, and to provide the defendant with needed correctional treatment.
       Mr. Carter understands the seriousness of his offense and that he must serve some time in

prison. An extended sentence such as recommended by the Sentencing Guidelines, however, is not

necessary to protect the public against any further crimes. Mr. Carter has lost or will lose all of his

professional licenses. He has already voluntarily entered into an agreement with FINRA banning

him from participating in any future investment advising or banking activities. See Exh. C.

Through counsel, similar agreement with the Securities and Exchange Commission and the

Maryland Securities Commission are currently being negotiated. Mr. Carter will never work as

an investment advisor again.

       Nor is an extended sentence necessary to prevent Mr. Carter from committing further

crimes. Mr. Carter’s sister observed first-hand the toll this case has taken on Mr. Carter:



                                                  14
Case 8:20-cr-00151-PWG Document 18 Filed 11/09/20 Page 15 of 17
        Case 8:20-cr-00151-PWG Document 18 Filed 11/09/20 Page 16 of 17



and his reputation. He is determined to pay his debt for his crimes, return to his family, and

continuing living a life that positively impacts others. Although he understands he must be

punished, an extended prison sentence of the length recommended by the Guidelines is

inappropriate and unnecessary to achieve the goals of sentencing.

                                           Conclusion

       Based on the foregoing, and any additional evidence and argument as may be presented in

open court, Mr. Carter submits that 36 months of incarceration is sufficient and not longer than

necessary to satisfy the sentencing factors identified in 18 U.S.C. § 3553(a).

Dated: November 9, 2020                       Respectfully Submitted,


                                              /s/Ari S. Casper
                                              Ari S. Casper
                                              The Casper Firm, LLC
                                              400 East Pratt St., Suite 903
                                              Baltimore, MD 21202
                                              Tel: 410-989-5097
                                              Fax: 410-630-7776
                                              acasper@casperfirm.com


                                              /s/James W. Hundley
                                              James W. Hundley, VSB # 30723
                                               BRIGLIA HUNDLEY, P.C.
                                              1921 Gallows Road, Suite 750
                                              Tysons Corner, Virginia 22182
                                              703-883-0880
                                              703-883-0899 (fax)
                                              jhundley@brigliahundley.com
                                              Admitted pro hac vice

                                              Counsel for Michael Barry Carter




                                                16
        Case 8:20-cr-00151-PWG Document 18 Filed 11/09/20 Page 17 of 17



                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 9th day of November, 2020, I electronically filed the foregoing
pleading with the Clerk of the Court using the CM/ECF system, which will send notice of said
filing (NEF) to all counsel of record in this case.

                                                      /s/James W. Hundley
                                                      James W. Hundley




                                                17
